Citation Nr: 1036143	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  08-35 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation higher than 40 percent for 
service-connected peripheral vascular disease of the left lower 
extremity associated with diabetes mellitus type II for the 
portion of the appeal period from October 28, 2008, and higher 
than 20 percent for the portions of the appeal period from May 1, 
2008, to October 27, 2008, and prior to February 13, 2008.

2.  Entitlement to an evaluation higher than 40 percent for 
service-connected peripheral vascular disease of the right lower 
extremity associated with diabetes mellitus type II for the 
portion of the appeal period from October 28, 2008, and to a 
compensable evaluation for the portion of the appeal period prior 
to October 28, 2008.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to March 1978.

This matter arises before the Board of Veterans' Appeals (Board) 
from a September 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In July 2010, the Veteran testified at a video conference hearing 
in front of the undersigned Veterans Law Judge.  The transcript 
of the hearing has been reviewed and is associated with the 
claims file.


FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran's 
peripheral vascular disease of the left lower extremity 
manifested by claudication when walking between 25 and 200 yards 
and trophic changes from October 2008.

2.  The competent evidence of records shows that the Veteran's 
peripheral vascular disease of the right lower extremity 
manifested by an ankle/brachial index of 1.0 until October 2008, 
when it manifested by claudication when walking between 25 and 
200 yards and trophic changes. 

CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 40 percent for 
service-connected peripheral vascular disease of the left lower 
extremity have not been met or approximated for the portion of 
the appeal period from October 28, 2008.   38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.7, 4.104, Diagnostic Code 7114 (2009).

2.  The criteria for an evaluation higher than 20 percent for 
service-connected peripheral vascular disease of the left lower 
extremity have not been met or approximated for the portions of 
the appeal period from May 1, 2008, to October 27, 2008, or prior 
to February 13, 2008.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.104, 
Diagnostic Code 7114 (2009).

3.  The criteria for a compensable evaluation for service-
connected peripheral vascular disease of the right lower 
extremity have not been met or approximated for the portion of 
the appeal period prior to October 28, 2008.   38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.7, 4.104, Diagnostic Code 7114 (2009).

4.  The criteria for an evaluation higher than 40 percent for 
service-connected peripheral vascular disease of the right lower 
extremity have not been met or approximated for the portion of 
the appeal period from October 28, 2008.   38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.7, 4.104, Diagnostic Code 7114 (2009).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In July 2007 and January 2009 correspondence, the RO advised the 
Veteran of what the evidence must show to establish entitlement 
to an increased rating for his claimed disorders and described 
the types of evidence that the Veteran should submit in support 
of his claims.  The RO also explained what evidence VA would 
obtain and make reasonable efforts to obtain on the Veteran's 
behalf in support of the claims.  The VCAA notice letters also 
described the elements of degree of disability and effective 
date.  As part of that notice, the RO told the Veteran that 
disability ratings usually range from zero to 100 percent 
depending on the disability involved and based on the nature of 
the symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their impact 
upon employment.  

In the present case, the Board notes that the Veteran was 
provided with adequate notice with respect to his increased 
rating claims by virtue of the aforementioned VCAA notice 
letters.  Those documents informed the Veteran of the necessity 
of providing on his own or with VA assistance medical or lay 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the Veteran's 
employment.  The letters also notified the Veteran that, should 
an increase in disability be found, a disability rating would be 
determined by applying relevant diagnostic code(s) and included 
examples of pertinent medical and lay evidence that the Veteran 
may submit or ask the Secretary to obtain relevant to 
establishing entitlement to increased compensation.  Finally, the 
RO also provided the specific criteria required to establish 
entitlement to an increased rating found in Diagnostic Code 7114 
for arteriosclerosis obliterans used to rate peripheral vascular 
disease.  
    
Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with compensation and pension examinations in July 2007, 
August 2008, and October 2009, obtained the Veteran's VA and 
private medical records, and associated the Veteran's service 
treatment records (STRs) with the claims file to the extent 
possible.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examinations 
obtained in this case are, collectively, more than adequate, as 
they were predicated on a full reading of the private and VA 
medical records in the Veteran's claims file.  All examinations 
included the Veteran's subjective complaints about his 
disabilities and the objective findings needed to rate the 
disabilities.   

Besides the aforementioned private treatment records, the Veteran 
has not made the RO or the Board aware of any other evidence 
relevant to this appeal that he or the VA needs to obtain.  Based 
on the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to assist 
the Veteran in developing the facts pertinent to the claims.  
Accordingly, the Board will proceed with appellate review.  

Legal Criteria 

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practically determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding a degree of disability will be resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2009). 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of severity 
throughout the entire time period the increased rating claim has 
been pending and, consequently, staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Analysis

The Veteran filed a claim for an increased rating for his 
peripheral vascular disease of the bilateral lower extremities in 
June 2007.  At that time, the Veteran was in receipt of a 20 
percent disability rating for his left leg and a noncompensable 
disability rating for his right leg.  In a September 2007 rating 
decision, the RO granted the Veteran a temporary 100 percent 
evaluation for his left leg effective July 7, 2006, based on 
surgical or other treatment necessitating convalescence before 
continuing his 20 percent disability rating effective December 1, 
2006.  The RO also continued the Veteran's noncompensable 
disability rating for peripheral vascular disease of the right 
lower extremity.  The Veteran received a second temporary 100 
percent disability evaluation based on convalescence from 
February 13, 2008, to May 1, 2008.  Finally, a decision review 
officer decision dated December 2008 increased the Veteran's 
disability ratings to 40 percent in both legs for his peripheral 
vascular disease effective October 28, 2008.  

The Veteran's peripheral vascular disease has been rated under 
Diagnostic Code 7114 for arteriosclerosis obliterans.  See 38 
C.F.R. § 4.104.  Under Diagnostic Code 7114, claudication on 
walking more than 100 yards, and; diminished peripheral pulses or 
ankle/brachia index of 0.9 or less warrant a 20 percent 
disability rating.  Claudication on walking between 25 and 100 
yards on a level grade at 2 miles per hour, and; trophic changes 
(thin skin, absence of hair, dystrophic nails) or ankle/brachial 
index of 0.7 or less warrant a 40 percent disability rating.  A 
60 percent disability rating requires claudication on walking 
less than 25 yards on a level grade at 2 miles per hour, and; 
either persistent coldness of the extremity or ankle/brachial 
index of 0.5 or less.  Finally, a 100 percent disability rating 
is warranted for ischemic limb pain at rest, and; either deep 
ischemic ulcers or ankle/brachial index of 0.4 or less.  38 
C.F.R. § 4.104, Diagnostic Code 7114.

Three notes are appended to Diagnostic Code 7114.  Note (1) says 
that the ankle/brachial index is the ratio of the systolic blood 
pressure at the ankle (determined by Doppler study) divided by 
the simultaneous brachial artery systolic blood pressure.  The 
normal index is 1.0 or greater.  Note (2) directs the rater to 
evaluate residuals of aortic and large arterial bypass surgery or 
arterial graft as arteriosclerosis obliterans.  Lastly, Note (3) 
indicates that these evaluations are for involvement of a single 
extremity.  If more than one extremity is affected, each 
extremity should be evaluated separately and combined (under § 
4.25) using the bilateral factor (§ 4.26) if applicable.  Id.

The pertinent evidence of record begins with a July 2007 
compensation and pension examination.  The examiner noted that 
the Veteran had an angioplasty and stenting on two occasions in 
three places involving the left leg at a local hospital in July 
and September 2006.  The Veteran's right leg was getting worse 
but had not been instrumented at that time.  The Veteran reported 
that he had intermittent claudication after walking 200 yards on 
level ground at two miles per hour.  He had calf pain at rest and 
did not feel persistent coldness in his extremities.  The 
Veteran's limitations included the inability to walk more than 
200 yards without stopping, and he developed a blue great toe on 
the left.  An examination revealed no findings of persistent 
coldness, ischemic limb pain at rest, gangrene, deep ischemic 
ulcer or atrophic skin changes with thin skin, atrophic skin 
changes with absence of hair, or atrophic skin changes with 
dystrophic nails.  An ankle-brachial index (ABI) completed in 
August 2007 yielded an ABI greater than one for the Veteran's 
right leg and 0.7 for his left leg.  The ABI report indicates 
that these numbers show a normal ABI on the right with probably 
normal flows and abnormal ABI on the left suggestive of at least 
moderate obstructive disease.

Then, in May 2008, the Veteran told a staff physician at the VA 
Medical Center in Tulsa that he had claudication at 100 yards.  
Next, the Veteran was afforded a second compensation and pension 
examination in July 2008 for coronary artery disease and a left 
ankle fracture.  Part of this examination included a note that 
the Veteran's extremities had no atrophic skin changes, 
ulceration, gangrene, ischemic limb pain, or persistent coldness.  
Motor function was also within normal limits.  The examination 
also included ABI testing, which came back as 1.0 on the right 
and 0.79 on the left.  

After the July 2008 compensation and pension examination, the 
Veteran received treatment from his private physician.  In 
September 2008, he exercised at two miles per hour on a treadmill 
at a 12 percent incline.  The Veteran experienced pain in his 
left calf at 44 seconds and discontinued the exercise at two 
minutes and 47 seconds due to calf pain and fatigue.  The 
exercise pressure response confirmed claudication bilaterally and 
left superficial femoral artery stenosis.  The Veteran then 
underwent an abdominal aortogram; bilateral lower extremity 
arteriography; and an angioplasty of the left common femoral 
artery at anastomosis to the left femoral-popliteal arterial 
bypass in October 2008.  Later in that month, the Veteran's 
doctor wrote that in spite of angioplasties and a femoral-
popliteal bypass in his left leg, the Veteran continued to have 
claudication when walking on level ground at two miles per hour 
for 25 to 50 yards.  After an examination, the doctor also noted 
that the Veteran had shiny lower legs with thin skin and little 
hair, as well as early signs of dystrophy on his great nails.  
Less than a year later, the Veteran presented to his private 
physician for a lower peripheral arterial exercise examination in 
August 2009.  Again, he exercised at two miles per hour on a 12 
percent incline but was able to walk two minutes and 41 seconds 
before experiencing pain in both calves and was able to continue 
for five minutes total.  Then, in September 2009, the Veteran 
underwent an abdominal aortogram and left lower extremity 
arteriogram; angioplasty of the left external iliac artery; and 
angioplasty of the left femoral-popliteal arterial bypass graft 
proximal anastomosis.  

Finally, the Veteran was afforded another compensation and 
pension examination in October 2009.  The Veteran complained of 
claudication after walking 100 yards on level ground at two miles 
per hour, calf pain at rest, and persistent coldness in his 
extremities.  Upon examination, the Veteran's extremities 
revealed atrophic skin changes and an absence of hair but no 
persistent coldness, ischemic limb pain at rest, gangrene, or 
deep ischemic ulcers.  His ABI was 1.24 on the right and 1.17 on 
the left.  The examiner concluded that the Veteran's condition 
was active with pain, claudication, and diminished pulses.    

Therefore, in light of this evidence, the Board finds that the 
Veteran has been properly rated during the entire appeal period.  
For the portions of the appeal period that the Veteran's left leg 
was rated as 20 percent disabling, the evidence never showed that 
he had claudication upon walking between 25 and 100 yards and 
either trophic changes or an ABI of 0.7 or less.  For example, in 
July 2007, the Veteran could walk about 200 yards before he 
experienced claudication.  In July 2008, he had claudication at 
100 yards but no trophic changes or diminished peripheral pulses.  
Additionally, his ABI was 0.79.  The Veteran's right leg never 
had an ABI of 0.9 or less for the portion of the appeal period 
prior to October 28, 2008, as required by Diagnostic Code 7114.  
On October 28, 2008, the Veteran's doctor wrote a letter that 
described his condition bilaterally in a manner that met the 
criteria for a 40 percent disability rating.  However, since that 
time, the Veteran has not experienced claudication on walking 
less than 25 yards on a level grade at 2 miles per hour and 
persistent coldness or an ABI of 0.5 or less.  In fact, at his 
most recent compensation and pension examination, the Veteran 
could walk 100 yards and his ABI was over 1.0 in both 
extremities.  Furthermore, at his video conference hearing, the 
Veteran testified that he could walk 100 yards without pain and 
200 yards with pain.  Therefore, he is not entitled to the next 
higher 60 percent disability rating.  
	
The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current disability 
ratings.  The evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Hence, referral to the RO for consideration of 
the assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 (2009) is not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the claim and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     


ORDER

1.  Entitlement to an evaluation higher than 40 percent for 
service-connected peripheral vascular disease of the left lower 
extremity associated with diabetes mellitus type II for the 
portion of the appeal period from October 28, 2008, and higher 
than 20 percent for the portion of the appeal period from May 1, 
2008, to October 27, 2008, and prior to February 13, 2008, is 
denied.

2.  Entitlement to an evaluation higher than 40 percent for 
service-connected peripheral vascular disease of the right lower 
extremity associated with diabetes mellitus type II for the 
portion of the appeal period from October 28, 2008, and for a 
compensable evaluation for the portion of the appeal period prior 
to October 28, 2008, is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


